Citation Nr: 1001610	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-33 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $1,508.00, to 
include the preliminary issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from 
August 1999 to September 2005.  He also had additional 
service in the Air National Guard, including a verified 
period of active duty from May 5, 2006 to September 4, 2006.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a January 2008 
decision by the Committee on Waivers and Compromises 
(Committee) at the RO that denied the Veteran's claim for 
waiver of recovery of an overpayment of $1508.00 in VA 
disability compensation.  In November 2009, the Veteran 
testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  Effective from September 16, 2005, the Veteran was paid 
VA disability compensation benefits.  Notice of his 
entitlement was accompanied by information which set forth 
factors affecting the right to payment.  

2.  In May 2006, the Veteran was awarded additional VA 
compensation benefits, effective from September 16, 2005.  
Notice of his entitlement was accompanied by information 
which set forth factors affecting the right to payment.  

3.  The Veteran was called back to active duty in the Air 
National Guard from May 5, 2006 to September 4, 2006.  

4.  In December 2007, the RO terminated the Veteran's monthly 
VA compensation benefits, effective May 5, 2006, the date he 
was called back to active duty, and reinstated his benefits, 
effective September 5, 2006, the day after he returned from 
active duty, resulting in an overpayment of $1, 508.00.  

5.  There was no fraud, misrepresentation, or bad faith on 
the part of the Veteran.  

6.  The overpayment resulted from the actions of the Veteran 
as well as fault on the part of VA.  The fault on the part of 
VA outweighs the fault on the part of the Veteran in the 
creation of the debt, and the recovery of the overpayment 
would be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $1,508.00 was properly created.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2009).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $1,508.00 is against 
equity and good conscience and, therefore, recovery is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board finds that the provisions relating to notice and 
development found in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are 
not applicable to cases involving overpayment of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002); 
Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding 
the fact that the notice and development provisions are not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his challenge to the validity of the overpayment.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  Furthermore, given that this decision 
represents a full grant of the benefit sought on appeal, 
there would be no useful purpose in the further exploration 
of whether the Veteran has been provided with adequate notice 
and assistance in pursuit of his claim.  

Analysis

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the Veteran has been in receipt of 
VA disability benefits since September 16, 2005.  The record 
also reflects that while notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, it is not clear that the Veteran was 
specifically notified that he should inform VA of his return 
to active duty, active duty for training, or inactive duty 
training, nor is there specific evidence demonstrating that 
the Veteran was informed that his disability compensation 
benefits would be reduced in the event of his return to 
active duty, active duty for training, or inactive duty 
training.  The Veteran was called to active duty in the Air 
National Guard from May 5, 2006 to September 4, 2006.  The 
Veteran contends that in June 2006, he received an increase 
in his VA compensation benefits, which occurred at the time 
he was preparing to deploy and that he was unaware that he 
had to terminate his status in terms of receiving disability 
benefits.  The Veteran reports that his wife called a "VA 
representative" (actually, a former Disabled American 
Veterans (DAV) representative) to notify VA that he would not 
be able to fill out the necessary documentation until he had 
returned from his deployment.  He indicates that during that 
conversation, his wife learned that he was supposed to 
suspend his benefits and that the representative told her not 
to worry about it because the deployment was only for a 
period of ninety days and that if VA came back looking for 
reimbursement from his deployed time, the representative 
would request a waiver.  The Veteran argues that, therefore, 
he did inform VA in a timely manner.  

The Board notes, as discussed above, that the Veteran's wife 
apparently informed a DAV representative and not VA.  The 
Veteran also alleges that he had no knowledge that he had to 
notify VA that he was redeployed.  The Board notes that the 
Veteran's lack of knowledge that he had to notify VA is 
immaterial in establishing whether an overpayment of benefits 
was created as a result of his failure to notify VA of his 
return to active duty.  Because VA was unaware of his May 5, 
2006 to September 4, 2006 redeployment until June 2007, his 
disability compensation was not reduced on a timely basis, 
resulting in an overpayment of VA disability compensation 
from the date of his return to active duty, in the amount of 
$1,508.00.  Had VA received timely notification of the 
Veteran's return to active duty, an overpayment of benefits 
would not have been created.  The Board thus concludes that 
the overpayment of $1508.00 was properly created because the 
Veteran received benefits to which he was not legally 
entitled.  

The Veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2009).  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase equity and good conscience means 
the arrival at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements (which are not intended to 
be all-inclusive):  (1) fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant, (5) unjust enrichment of 
the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2009).  

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 544 
(1994).  

In January 2008, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the overpayment of VA 
compensation benefits.  The Veteran has stated that he was 
unaware that he was required to notify VA in the event of his 
return to active duty and the record does not specifically 
reflect that he was so notified.  The Veteran has also stated 
that his wife did inform a person who she thought was a VA 
employee (although actually a DAV representative) that he had 
returned to active duty.  Because it appears that the Veteran 
was in fact unaware that he was supposed to notify VA of his 
return to active duty, and there is otherwise no evidence 
that the Veteran intended to deceive VA or seek unfair 
advantage, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in 
the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the Veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the Veteran was minimally at fault in the creation 
of the overpayment.  The record reflects that the Veteran has 
been in receipt of VA disability benefits since September 16, 
2005.  Despite that there is no specific evidence that the 
Veteran was informed that he should notify VA in the event of 
his return to active duty, active duty for training, or 
inactive duty training, the Veteran is at least minimally at 
fault because he continued to accept benefits to which he was 
not entitled.  The question of fault is a different question 
than that of fraud or bad faith.  Persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of 
whether the individual has actual knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the 
Veteran may be charged with knowledge of an agency regulation 
of which he may have had no actual notice, in this case that 
it was his duty to notify VA of return to active duty, he is 
at least minimally at fault in the creation of the debt.  

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2). The Board finds 
that the Veteran's fault is mitigated by the failure of VA to 
specifically document that it provided written notification 
of the need to notify VA in case of his return to active 
duty, active duty for training, or inactive duty training.  
The Board notes that the claims folder does show that the 
Veteran was sent unspecified "enclosures" with November 2005 
and June 2006 award letter.  VA also acted promptly once it 
became aware of the overpayment.  The Board observes, 
however, that it is distinctly possible that the Veteran did 
not have knowledge that he had to notify VA of his return to 
active duty.  The Veteran's statements and testimony in this 
regard are very credible.  The Board notes that subsequently 
to the creation of the current overpayment in question, the 
Veteran did specifically notify VA of his return to active 
duty, active duty for training, or inactive duty training.  
The Board finds, therefore, that taken as a whole, the fault 
on the part of the VA outweighs the fault on the part of the 
Veteran in the creation of the debt.  Thus, the Board 
concludes that recovery of the overpayment of $1,508.00 would 
be against equity and good conscience in this case.  








ORDER

Waiver of recovery of overpayment of VA disability 
compensation in the amount of $1508.00 is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


